TYSON, J.
The indictment, charged a sale of the Avhiskey by defendant. The evidence upon the trial was, that, one Allison asked defendant, it he thought he could get him some whiskey, and upon receiving an *122affirmative reply, gave defendant fifty cents, who went away, returning in a short time with one pint of whiskey, which he delivered to Allison without reward for his services. On this proof, the court gave the affirma-tivte charge with hypothesis for the State. In this there was error. The evidence failed to disclose a sale. Young v. State, 58 Ala. 358; Campbell v. State, 79 Ala. 271; Morgan v. State, 81 Ala. 72; DuBois v. State, 87 Ala. 101; Bonds v. State, ante, p. 117.
Reversed and remanded.
Justice Haralson’s views are expressed in the case of Bonds v. State, supra.
Sharpe, J., holds that the question of defendant’s guilt or innocence is for the jury.